Citation Nr: 0334138	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  02-13 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from March 1953 to March 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).  

The Board notes that the veteran requested a hearing in 
December 2002.  In March 2003, it was noted that he had 
cancelled his request for a personal hearing and opted for an 
informal conference.  There are no other outstanding hearing 
requests of record.


REMAND

The Board has determined that additional development is 
necessary in the present case.

The veteran has asserted that he currently has a back 
disorder that was incurred during active service.  Service 
medical records show several complaints of low back pain.  In 
a May 1953 record, it appears that the veteran expressed 
complaints regarding his back and was given liniment.  In 
December 1953, he complained of pain in his right leg and 
lumbar spine of two months' duration.  He was initially told 
to apply heat, but a few days later was provided an 
orthopedic consultation.  On subsequent orthopedic 
consultation, the diagnostic impression was muscular strain 
and possible low grade bursitis of the gluteal muscles.  An 
April 1954 radiographic report notes a history of low back 
and right hip pain of one year's duration.  The radiographic 
findings were fusion defect of the spinous process of S-1 and 
an otherwise normal study.  The veteran's February 1956 
separation examination shows no pertinent spinal 
abnormalities.  While recent VA outpatient treatment reports 
and private medical records reflect that the veteran has 
chronic low back pain and degenerative disc disease at L5-
S1, he has not received an orthopedic examination to 
determine the etiology of his current back disorder.  The 
Board has determined that such an examination is necessary.  

In addition, a review of the claims folder reveals that in 
September 2003, two lay statements were received at the Board 
in support of the veteran's service connection claim.  The 
statements contend that the veteran had a back disorder 
shortly after returning from active service and for several 
years thereafter.  Those documents have been associated with 
the claims file.  However, although the veteran's 
representative waived initial RO consideration of such 
evidence, these documents should be considered by the RO as 
this case must be remanded for other reasons.  

Finally, the Board notes the veteran was issued a November 
2001 letter that detailed the provisions of the VCAA and 
explained VA's duty to notify and assist the veteran in the 
development of his claim.  The letter indicated that the 
veteran had 60 days in which to submit evidence before a 
decision would be issued, and that after that time, the 
veteran had one year to submit additional evidence.  In 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the limited (30-day) response period contained in 
38 C.F.R. §3.159(b)(1) as inconsistent with 38 U.S.C.A. 
§ 5103 (b)(1).  The Federal Circuit made a conclusion similar 
to the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  It was found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify was misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development, 
the RO must inform the veteran that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
this case is REMANDED for the following actions:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

2.  The RO should arrange for the veteran 
to be provided with an orthopedic 
examination to determine whether the 
veteran has a current back disorder that 
is etiologically related to the low back 
symptomatology shown in service medical 
records.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is 
specifically requested:

-	Identify all current low back 
disorders;

-	As to each low back disorder 
currently diagnosed, indicate 
whether it is at least as likely 
as not that the disorder is 
etiologically related to the low 
back symptomatology shown in 
service.

A discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

3.  The RO should then review the record, 
including the recently submitted lay 
statements and any other evidence added 
to the record since issuance of the March 
2003 supplemental statement of the case, 
and readjudicate the veteran's claim of 
entitlement to service connection for a 
back disorder.  If the determination 
remains adverse to the veteran, he should 
be provided a supplemental statement of 
the case, which includes a summary of all 
pertinent evidence and legal authority, 
as well as the reasons for the decision.  
The veteran and his representative should 
be afforded a reasonable period in which 
to respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




